Case 1:17-cv-00052-IMK-MJA Document 160 Filed 12/12/19 Page 1 of 3 PageID #: 5696



                          UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  SCOTT T. BALLOCK

                 Plaintiff,                                      Case No.: 1:17-CV-52

  v.                                                             JURY TRIAL REQUESTED

  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,

                 Defendants.

                      PLAINTIFF’S RESPONSE TO DEFENDANT KIEF’S
                               FIRST MOTION IN LIMINE

         Pursuant to order (Doc 88), the Plaintiff responds to the first motion in limine filed on

  behalf of Clifford Hawley:

         The Plaintiff submitted a brief on this as Doc. 135, on September 18, 2019. Rather than

  repeat himself, the Plaintiff will rely on the position already taken.


  /S/  Charles J. Crooks
  Charles J. Crooks, Esquire
  Crooks Law Firm PLLC
  244 Pleasant Street
  Morgantown, WV 26505
  Counsel for Plaintiff
  WV State Bar # 4633
  Phone (304) 282-1039

  Charles@crookslawfirm.org
Case 1:17-cv-00052-IMK-MJA Document 160 Filed 12/12/19 Page 2 of 3 PageID #: 5697



                             UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK                                               Case No.:     1:17-CV-52

         Plaintiff,

  v.                                                            JURY TRIAL REQUESTED

  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,


         Defendants.

                                  CERTIFICATE OF SERVICE

         I, Charles J. Crooks, Esq., counsel for the Plaintiff, Scott T. Ballock, hereby certify that

  on the 12th day of December 2019, I delivered the foregoing “PLAINTIFF’S RESPONSE TO

  DEFENDANT KIEF’S FIRST MOTION IN LIMINE,” with the Clerk of the Court and served

  the same by email upon the following:

  P. Todd Phillips, Esq.
  P. Todd Phillips & Associates
  235 High Street
  Suite 322
  Morgantown, WV 26505
  ToddPhillips.law@gmail.com

  Counsel for Defendant,
  Ellen Ruth Costlow

  And

  Mark G. Jeffries (WV Bar No. 11618)
  Steptoe & Johnson PLLC
  400 White Oaks Blvd.
  Bridgeport, WV 26330-4500
  Mark.jeffries@steptoe-johnson.com


  Monté L. Williams (WV Bar No. 9526)
  Steptoe & Johnson PLLC
Case 1:17-cv-00052-IMK-MJA Document 160 Filed 12/12/19 Page 3 of 3 PageID #: 5698



  P.O. Box 1616
  Morgantown, WV 26507-1616
  (304) 598-8000
  Monte.williams@steptoe-johnson.com

  Co-counsel for Defendants State Trooper
  Michael Kief

  /s/ Charles J. Crooks
